Exhibit 10.7
BROOKFIELD HOMES CORPORATION
DEFERRED SHARE UNIT PLAN
1. PURPOSE
The purpose of the Brookfield Homes Corporation Deferred Share Unit Plan is to
provide executives and directors of the Corporation or its Subsidiaries,
compensation opportunities that are consistent with shareholder interests.
2. DEFINITIONS
The following terms, when used in the Plan, shall have the respective meanings
set forth below, unless the context specifically requires otherwise.

     
Corporation:
  Brookfield Homes Corporation
 
   
Beneficiary:
  A dependent or relation of the Executive or Director.
 
   
Code:
  The Internal Revenue Code of 1986, as amended.
 
   
Committee:
  The Compensation Committee of the Board of Directors of the Corporation.
 
   
Director:
  A director of the Corporation that is not an officer of the Corporation.
 
   
Executive:
  A designated senior executive of the Corporation or a Subsidiary.
 
   
Fiscal Year:
  The Corporation’s Fiscal Year. The Corporation currently has a Fiscal Year end
of December 31.
 
   
Notification Date:
  The date during the year when the bonus is awarded for the prior year and the
annual retainer is payable.
 
   
Participant:
  An Executive or Director who participates in the Plan.
 
   
Plan:
  Brookfield Homes Corporation Deferred Share Unit Plan as set forth herein.
 
   
Specified Employee:
  Means “specified employees” as defined in, and pursuant to Treas. Reg.
1.409A-1(i). The determination of whether a Participant is a Specified Employee
shall be made by the Committee in accordance with the methodology adopted by the
Corporation as provided for in Section 409A of the Code and the regulations
promulgated thereunder, which methodology may be amended or replaced from time
to time to the extent permitted by Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



     
Share:
  A share of common stock of Brookfield Homes Corporation.
 
   
Subsidiary:
  A subsidiary of the Corporation.
 
   
NYSE:
  The New York Stock Exchange.
 
   
Units:
  The deferred share units issued to Participants in accordance with sections 6
and 8 of the Plan.

3. INTERPRETATION
This Plan is intended to comply with paragraph 409A of the Code and also qualify
as a “prescribed plan” as defined in paragraph 6801 (d) of the Income Tax
Regulations under the Income Tax Act (Canada). As a result, the value of Units
granted under the Plan, including dividend equivalents, will not be included in
a Participant’s income until the year the Units are redeemed. Unless otherwise
determined by the Committee, the Plan shall be unfunded.
4. ADMINISTRATION

  (a)   The Plan shall be administered by the Committee and the Corporation will
be responsible for all costs relating to the administration of the Plan.     (b)
  The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make determinations and take such other action
in connection with or in relation to the Plan as it deems necessary or
advisable. Each determination or action made or taken pursuant to the Plan,
including interpretation of the Plan, shall be final and conclusive for all
purposes and binding upon all parties.

5. ELIGIBILITY
Designated Executives and Directors are eligible to participate.
6. ELECTION OF PARTICIPANTS

  (a)   Executive Participants will have the option to elect each year to
receive all or a portion of their Management Incentive Plan (MIP) bonus to which
they may be entitled in the form of Units.     (b)   Director Participants will
have the option to elect each year to receive all or a portion of the annual
retainer to which they may be entitled in the form of Units.     (c)   For
Executive Participants, the portion of the MIP bonus allocated to the Plan will
be increased at the discretion of the Committee by a factor of up to two when
calculating the number of Units granted.     (d)   A Participant must indicate
his/her written decision to participate in the Plan on or before December 31st
each calendar year, prior to the Fiscal Year in which the services in respect of
the MIP bonus or annual retainer are performed other than

2



--------------------------------------------------------------------------------



 



      the first year when such decision is required thirty days after the date
on which his or her employment commenced.     (e)   Once the election is made to
participate, it is irrevocable with respect to the MIP bonus or annual retainer
for that Fiscal Year.

7. DEFERRED SHARE UNITS

  (a)   There will be no Shares issued, authorized, reserved, purchased or sold
at any time in connection with Units allocated under the Plan.     (b)   Under
no circumstances will Units be considered Shares, or entitle any Participant to
the exercise of voting rights or to the exercise of any other rights arising
from the ownership of Shares.     (c)   No certificates will be issued with
respect to the Units.     (d)   One (1) Unit is notionally equivalent to one
(1) Share. Fractional Units are permitted under the Plan.     (e)   In no event
may the rights or interest of a Participant be assigned, encumbered or
transferred, except to the extent that rights may pass to a Beneficiary or legal
representative of a Participant pursuant to the terms of the Plan upon the death
of a Participant.

8. ALLOTMENT OF THE DEFERRED SHARE UNITS

  (a)   For Executive Participants, following the end of the Fiscal Year, once
MIP bonuses have been determined, the adjusted dollar value of the portion of
the MIP bonus allocated to the Plan will be divided by the closing price of a
Share on the NYSE on the Notification Date.     (b)   For Director Participants,
the dollar value of the portion of the annual retainer allocated to the Plan
will be divided by the closing price of a Share on the NYSE on the Notification
Date.     (c)   The Committee may, in its discretion, make additional grants of
Units to Executive Participants and Director Participants on terms determined by
the Committee.     (d)   Additional Units will be allotted to participants to
reflect dividends paid on an equivalent number of Shares to the total Units held
at the time of payment. The number of additional Units will be determined by
dividing the dollar value of the notional dividends by the closing price of a
Share on the NYSE on the dividend payment date.     (e)   The Corporation and
its Subsidiaries, and their directors and officers, shall not be liable to any
Participant, Beneficiary or legal representative for any decrease in the value
of Units that may occur. Any Participant, Beneficiary or legal representative
will not be entitled, either immediately or in the future, absolutely or
contingently, to receive or obtain any amount or benefit designed to reduce the
impact of any reduction in the fair market value of the Shares.

3



--------------------------------------------------------------------------------



 



9. VESTING

  (a)   The Units will vest over five years at the end of each year, ratably,
except as indicated below.     (b)   In the event of termination of an Executive
Participant by the Corporation or a Subsidiary within five years of an allotment
of Units, the Participant will be eligible to all vested Units and 50% of any
unvested Section 8(a) Units at that time.     (c)   In the event of the
retirement or termination of a Director Participant, all Units held by the
Director Participant become fully vested.     (d)   In the event of death, all
Units held by a Participant become fully vested.

10. DESIGNATION OF A BENEFICIARY
The Participant may designate a Beneficiary who will be entitled to receive all
amounts that may be received under the Plan after the Participant’s death. If no
Beneficiary is designated, the legal representative of the Participant will be
entitled to receive such amounts.
11. REDEMPTION OF THE DEFERRED SHARE UNITS

  (a)   Vested Units can only be redeemed after cessation of employment whether
due to termination, resignation, retirement or death, which is hereafter
referred to as Separation from Service.     (b)   In the event of death, a
Participant’s designated Beneficiary, or legal representative, as the case may
be, shall be entitled to redeem the Units.     (c)   Within thirty days of the
date upon which a Participant’s Separation from Service takes effect, the
Participant will receive a lump sum payment for the value of the Units, as
determined below, provided, however, in the case of any Specified Employee that
is a United States resident or citizen, distributions on account of Separation
from Service may not be made prior to the date which is six months after the
date of Separation from Service (or, if earlier, the date of death of the
Participant).     (d)   The value of the Units on Separation from Service will
be based on the closing price of a common share of the Corporation on the NYSE
as at the Separation Date. The value of the Units will be paid in cash less
applicable statutory deductions and tax withholdings as determined by the
Committee.

12. ADJUSTMENTS
Appropriate adjustments will be made by the Committee, with respect to the
number of Units, in order to adjust for the effect of subdivision or
consolidation of the Corporation’s common shares, payment of dividends in stock
(other than normal dividends), reclassification or conversion of the Shares,
recapitalization, reorganization, capital distribution or any other event which,
in the judgement of the Committee justifies action by way of adjustment to the
number of Units.

4



--------------------------------------------------------------------------------



 



13. AMENDMENT OR TERMINATION
The Committee may amend, suspend or terminate the Plan at any time and in such
manner and to such extent as it deems advisable. No such amendment, suspension
or termination shall materially adversely affect the rights of a Participant in
respect of Units granted prior to the date of such amendment, suspension or
termination.

5